Motion to amend decision of July 27,1960 and order entered thereon so as to allow credit for a payment theretofore made to respondents Herzberg has .been rendered academic *961by said rspondents’ concession and is denied. Motion to amend said decision and order so as to make specific provision with respect to certain claims for credits for taxes paid, or in the alternative for other relief, is denied. These questions were not determinable upon the record before us and under the decision and order directing an accounting remain open for determination by the trial court upon a sufficient record.